DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3, and 5-20 are allowed.  This is a Notice of Allowance after the Request for Termination of Suspension of Action dated 1/15/2021.
Allowable Subject Matter
Claims 1, 3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a first support member with a first through-hole, a bridge structure fixed to the first support member across the first through-hole, a support base with a second through-hole, and a second support part with a third through-hole wherein the second support part passes through the first through-hole and the and the second through-hole when being supported by the first support part (as best seen in FIG. 2B) in combination with the other limitations of independent claim 1.  This is important because in a thrombelastography device it allows the first connection part and the second connection part to be connected together at a point contact.  Therefore, frictional forces can be reduced as discussed in para. 108 of the PG. Pub of the present application.  The closest prior art of record is SEKIGUCHI et al. (US Pat. 5,201,214) which teaches a point contact on his viscometer, but does not teach the limitations discussed above.  
Claims 3 and 5-20 are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHANIEL J KOLB/Examiner, Art Unit 2856